Citation Nr: 1757405	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for vaginal bleeding (claimed as gynecological issues including but not limited to, hormonal imbalances, excessive bleeding, cessation of menstruation, and lack of cessation of lactation) ("vaginal bleeding").


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from December 2004 and August 2009 rating decisions from the Department of Veterans Appeals (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2015, the Board determined that the Veteran had six compensation claims on appeal.  The Board, based upon a VA Form 21-22a executed in February 2015, found that Daniel Krasnegor, Esq., represented the Veteran for the six claims.  It denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cerebrovascular accident, and it remanded the other five claims for development.  

In October 2017, the Veteran executed a new VA Form 21-22a, in which she affirmed her election of Daniel Krasnegor, Esq. to represent her.  However, the wording of the VA Form 21-22a and a December 2017 telephone call with Mr. Krasnegor's office leads the Board to conclude that Mr. Krasnegor represents the Veteran for five of the six aforementioned issues.  Therefore, the Blinded Veterans Association, pursuant to a VA Form 21-22 executed in March 2011, represents the Veteran for the issue on the title page above.  

As the Board noted in August 2015, the Veteran filed a claim to reopen her service connection claim for vaginal bleeding that VA previously denied.  However, upon a careful review of the evidence of record, the Board determined that this claim stemmed from an earlier rating decision.  A December 2004 rating decision denied the Veteran's service connection claim for a vaginal bleeding in part as post-service treatment records failed to reflect treatment for the condition.  The Veteran filed a timely notice of disagreement in January 2005.  In this notice of disagreement, the first sentence states that she disagrees with the denial of her first claim, regarding her pituitary tumor.  However, she also discusses her desire to submit additional evidence to support her claim for vaginal bleeding.  Specifically, she states that she was enclosing authorization and release forms for her OB/GYN, Dr. Regina, who treated the Veteran in the late 80's and early 90's.  The Veteran did in fact submit a release form and treatment notes were submitted from Dr. Regina's office and were received at the RO in June 2005.  As such, this is considered new evidence submitted within a year of the rating decision, and as such, the RO is obligated to have readjudicated the Veteran's claim in light of the submitted evidence.  38 C.F.R. § 3.156(b).  There is no indication that the RO ever readjudicated the case on the merits after submission of this evidence.  Additionally, the statement of the case issued by the RO in January 2006 only discusses the claim of the pituitary tumor and does not discuss the Veteran's claim for vaginal bleeding.  The August 2009 rating decision and March 2011 statement of the case only address the issue of vaginal bleeding in terms of whether new and material evidence has been submitted.  However, as new and material evidence was submitted within one year of the December 2004 rating decision, that rating decision is not final.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

The Board, in Remand Directive #3 in August 2015, ordered VA to issue a Statement of the Case for the issue of vaginal bleeding.  VA instead issued a Supplemental Statement of the Case in May 2017 that - given the state of the Veteran's representation at the time - listed Daniel Krasnegor as the representative for this issue.

To remedy the procedural defect, the Board will order VA to again issue a Statement of the Case and to correct the representation so that the Veteran is fully apprised of her appellate rights.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon the information above, remand is warranted for the issuance of a Statement of the Case.



Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the claim of entitlement to service connection for vaginal bleeding.  Insure that the Veteran's representative for this issue - Blinded Veterans Association - is copied on this SOC.  Also, ensure the Veteran receives a VA Form 9 with the SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




